Title: To Benjamin Franklin from Courtney Melmoth, [8 December? 1777]
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir
Monday Morng: [December 8?, 1777]
I took the first opportunity, after my Arrival in Paris from the Country, to wait on the worthy Mr. Dubourg. He mention’d his having offer’d to your Inspection, Sir, a little hasty Ode that was addressed to you. When I avow myself the Author of that Copy of Verses, it is merely in the Hope that it may discover enough of my Heart and my Wishes to induce you to gratify the Ambition I have of telling you in Person, with how much Veneration and Sincerity I am Sir Your most obedient Servant.
Courtney Melmoth

Caffe Anglois, Chez Monsieur Le Brun Rue Jacob Fauxbourg St. Germain.

